Citation Nr: 1100755	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from December 1972 and May 2007 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which, inter alia, denied the Veteran's March 
1972 and March 2007 claims for entitlement to service connection 
for a nervous condition (also claimed as an anxiety disorder).

The Board notes that this case arises out of an unusual 
procedural posture.  The RO initially denied the Veteran's March 
1972 claim for entitlement to service connection for a nervous 
condition in a December 1972 rating decision, in which it 
characterized the claimed disability as "anxiety neurosis with 
depressive features."  The Veteran filed a timely notice of 
disagreement (NOD) in March 1973.  The Veteran never received a 
statement of the case (SOC) in response to his March 1973 NOD.  
In March 2007, the Veteran filed a claim for entitlement to 
service connection for an anxiety disorder.  Based on the 
evidence of record, no reopening is required, because no final 
decision has been made regarding the initial claim filed in March 
1972.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

The case was last before the Board in April 2010.  At that time, 
the Board remanded the issue on appeal to the RO for additional 
development.  The case has been returned to the Board for further 
appellate consideration.

The Board considers the Veteran's claim for service connection 
for an anxiety disorder as encompassing all psychiatric disorders 
with which the Veteran has been diagnosed, pursuant to the 
decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (holding that the scope of a mental health disability 
claim includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in April 2010, 
instructed the RO to "make as many requests as are necessary to 
obtain the Veteran's missing DD 214 Form(s)....Additionally, the RO 
should make as many requests as are necessary to obtain the 
Veteran's service personnel records, which may indicate whether 
and when the Veteran served in Korea, as well as any combat 
decorations earned.  If the RO is unable to obtain the Veteran's 
DD Form 214 and service personnel records, it should take such 
additional steps as are necessary to procure a ruling from the 
service department or other authoritative source as to whether 
the Veteran had combat service in Korea."

The Board also explained the reason for the importance of 
procuring a ruling from the service department or other 
authoritative source on the question of whether the Veteran 
served in combat.  Specifically, the Board noted that 
satisfactory lay or other evidence that an injury or disease was 
incurred or aggravated in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent with 
the circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d).  The Board also pointed out 
that the Veteran noted in a November 1974 statement that "a 
mortar grenade exploded near where I was [in the] trenches....in 
Korea in 1951."

The Board finds that the actions taken by the Agency of Original 
Jurisdiction (AOJ) are not fully compliant with the Board's April 
2010 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
AOJ did obtain a finding from the National Personnel Records 
Center (NPRC) in April 2010 showing that the requested documents 
are fire-related and no separation documents are available; the 
NPRC further determined the Veteran's service number and dates of 
service.  Additionally, the AOJ produced a memorandum in October 
2010 showing that the requested records were not available from 
the NPRC.  However, as the Veteran's representative explained in 
his December 2010 post-remand brief, there is no evidence of 
record showing compliance with the Board's directive to "take 
such additional steps as are necessary to procure a ruling from 
the service department or other authoritative source as to 
whether the Veteran had combat service in Korea."

On remand, the AOJ should procure a ruling from the service 
department or other authoritative source as to whether the 
Veteran had combat service in Korea.  The Board notes that the 
Veteran's DD Form 214 covering the period from September 1953 to 
June 1954, which is of record in the claims file, lists his 
"Most Significant Duty Assignment" as being with Headquarters 
Company, 2d Battalion, 296th Infantry at Camp Losey, Puerto Rico.  
This and any other information should be used to obtain a ruling 
as to whether the Veteran or his unit engaged in combat service 
in Korea in or around 1951.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should take such steps as are 
necessary to procure a ruling from the 
service department or other authoritative 
source as to whether the Veteran had combat 
service in Korea.  The RO will end its 
efforts to obtain those records from a 
Federal department or agency only if it 
concludes that the records sought do not 
exist, or that further efforts to obtain 
those records would be futile.  Cases in 
which VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA that 
the requested records do not exist or the 
custodian does not have them.  38 C.F.R. § 
3.159(c)(2).

2.  After completion of the above, 
readjudicate the issue of entitlement to 
service connection for an anxiety disorder, 
to include any other psychiatric disability 
that could reasonably be encompassed by the 
claimant's description of the claim, reported 
symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, 
5 (2009).  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before the 
case is returned to the Board for further 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



